Citation Nr: 9926777	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-11 386	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to April 
1963.  His appeal ensues from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDING OF FACT

The record contains no competent medical evidence linking the 
veteran's coronary artery disease to in-service tobacco use 
or nicotine dependence.


CONCLUSION OF LAW

The claim of entitlement to service connection for coronary 
artery disease secondary to tobacco use in service is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for coronary artery disease because it developed as a result 
of in-service nicotine dependence and subsequent tobacco use.  
The initial question before the Board of Veterans' Appeals 
(Board) is whether the veteran has satisfied his burden of 
submitting evidence of a well-grounded claim for service 
connection under 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one that is meritorious 
on its own or capable of substantiation.  Grivois v. Brown, 6 
Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must be 
denied.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997).

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this case filed his claim in 
December 1997, the new law does not affect the disposition of 
this appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 
58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC clarified 
that its February 1993 opinion did not mean that service 
connection will be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection.  VAGC held 
that the claimant must demonstrate that the disability 
resulted from the use of tobacco during service, and the 
adjudicator must take into consideration the possible effect 
of smoking before and after service. 

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for lung disability due directly to 
in-service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet.App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

The veteran contends that, due to the availability and low 
cost of cigarettes and the pressures involved in serving in 
the Navy, he began smoking and became nicotine dependent in 
service.  In support of his claim, he has submitted a letter 
from his father, which indicates that the veteran did not 
smoke prior to enlisting, started smoking in the service, and 
continued to smoke until 1995.  The veteran's service medical 
records do not disclose that the veteran received treatment 
for nicotine dependence or heart complaints during his period 
of active service.  For purposes of determining whether the 
veteran's claim is well grounded, however, the Board accepts 
that the veteran began using tobacco in service.   

The veteran further contends that his in-service tobacco use 
and nicotine dependence caused his current heart disorder.  
Private medical records from Medical Group of Fort Wayne, the 
Heart Center of Fort Wayne and Lutheran Hospital of Indiana, 
Inc., dated from 1995, confirm that the veteran currently has 
heart problems, including coronary artery disease.  However, 
none of these records establish that this disease is 
etiologically related to in-service tobacco use or nicotine 
dependence.  In December 1997, Ravi N. Bathina, M.D., 
submitted a letter indicating that he had treated the veteran 
since 1995, when he underwent a coronary artery bypass, that 
the veteran had been a smoker for many years prior to the 
surgery, and that smoking has long been recognized as a risk 
factor for developing coronary artery disease.  This opinion 
suggests that the veteran's coronary heart disease may have 
developed as a result of the veteran's many years of smoking, 
but does not specifically link coronary artery disease to in-
service smoking.  In fact, the only evidence establishing 
such a link is the veteran's own statements.  As the veteran 
is a lay person with no medical training, his statements, 
alone, are insufficient to satisfy the nexus requirement.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  

Inasmuch as the record contains no competent medical evidence 
linking the veteran's coronary artery disease to in-service 
tobacco use or nicotine dependence, the veteran's claim for 
service connection must be denied as not well grounded.  The 
Board is not aware of any relevant evidence that may exist or 
could be obtained, which, if true, would make the veteran's 
claim for service connection for coronary artery disease well 
grounded.  McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).  The Board does, however, view its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempt 
fails.  Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995). 


ORDER

Service connection for coronary artery disease secondary to 
tobacco use in service is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

